There were two cases between these parties both of which were tried jointly in the circuit court of Clay county. Separate judgements, however, were rendered in favor of the plaintiff in the court below, from which judgments an appeal was taken in each case to this court, and both appeals were submitted in briefs on May 30, 1922. In the division of cases June 15, 1922, between this court and the Supreme Court, one of these records was transferred by agreement to the Supreme Court. On June 30, 1922 the Supreme Court (through Somerville J.) handed down an opinion in the case transferred to it, in which the judgment of the lower court appealed from was affirmed. Ala. Northern Ry. Co. v. Hoge (Ala. Sup.) 93 So. 517.1 On the submission of these cases in this court, it was agreed and understood that the two cases be submitted together, and that the decision in one case should govern in the other. It follows, therefore, that the judgment appealed from in the instant case must be affirmed, on the authority of Alabama Northern Railway Co. v. S.C. Hoge, 207 Ala. 692, 93 So. 517. Affirmed.
1 207 Ala. 692.